DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/10/2021 which amended claims 1, 8, 13, and 15 and cancelled claims 7, 12, and 14, and added new claims 17-20. Claims 1-6, 8-11, 13, and 15-20 are currently pending.  

Allowable Subject Matter
Claims 1-6, 8-11, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a light source chamber including a light source configured to irradiate a surface of the substrate with vacuum ultraviolet light and a shutter disposed in the light source chamber so as to be located between the light source and the substrate; a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein; a controller configured to control the gas supply to maintain the light source chamber in an inert gas atmosphere, wherein each wall through hole includes a window the controller controls the shutter such that the shutter is brought into the open position when an oxygen concentration in the processing chamber is equal to or lower than a target value. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious a light source chamber including a light source configured to irradiate a surface of the substrate with vacuum ultraviolet light and a shutter disposed in the light source chamber so as to be located between the light source and the substrate; a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein; a controller configured to control the gas supply to maintain the light source chamber in an inert gas atmosphere, wherein each wall through hole includes a window configured to close each wall through hole and transmit the vacuum ultraviolet light, the shutter is configured to be movable between a closed position where vacuum ultraviolet light from the light source does not reach the substrate and an open position where vacuum ultraviolet light from the light source passes through the substrate, and the controller controls the gas supply such that the inert gas is supplied into the light source chamber when the processing chamber is open to an atmosphere. These limitations in 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Miyagi et al. (US PGPub 2016/0282725, Miyagi hereinafter) discloses a substrate processing apparatus (Figs. 1-4, 6-10, 13-25) comprising: a processing chamber configured to perform a processing on a substrate (Figs. 3, 6-10, 13-25 and paras. [0080], [0088], exposure device OWE includes a casing 310 and 410 to process a substrate W); a light source chamber including a light source configured to irradiate a surface of the substrate with vacuum ultraviolet light (Figs. 6-10 and 13-25 and paras. [0127]-[0130], casing 310 includes a light emitter 300 with an ultraviolet ray lamp 320 which emits vacuum ultraviolet rays onto the substrate W); a gas supply configured to supply an inert gas into the light source chamber (Figs. 6-10, 13, 14-25 and paras. [0131]-[0133], [0147], [0153], inert gas inlet pipe 339 is connected to inert gas supplier 330 to supply inert gas to light emitter 300 and casing 410); a controller configured to control the gas supply to maintain the light source chamber in an inert gas atmosphere (Figs. 6-10, 13-25 and paras. [0110]-[0114], [0125], [0131]-[0133], [0139], [0147], [0153], [0155], an inert gas supply system is connected to the gas inlet pipe 459 to control the flow of inert gas to the casing 410, and an inert gas supply system is connected to inert gas supplier 330 to control the flow of gas to the light emitter 300 and casing 410. The controller 114 controls the system to reduce the oxygen concentration present during substrate irradiation by supplying inert gas to the casing 410 and light emitter 300). Miyagi does not describe a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein, wherein each wall through hole includes a window configured to close each wall through hole and transmit the vacuum ultraviolet light. Miyagi also does not teach or render obvious the controller controls the shutter such that the shutter is brought into the open position when an oxygen concentration in the processing chamber is equal to or lower than a target value or the controller controls the gas supply such that the inert gas is supplied into the light source chamber when the processing chamber is open to an atmosphere.
Rhieu (US Patent No. 5,215,588) discloses a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein (Figs. 1-2, col. 3, lines 8-25, 34-41, light admitting cover 25 partitions the reaction chamber 1A and the UV lamp housings 9, and the cover includes an array of light pipes 22 with through holes), wherein each wall through hole includes a window configured to close each wall through hole and transmit the ultraviolet light (Figs. 1-2, col. 3, lines 16-41, each light pipe 22 is sealed with a transparent window disk 30 that transmits UV light from a UV light emitting element 32). Rhieu does not teach or render obvious the controller controls the shutter such that the shutter is brought into the open position when an oxygen concentration in the processing chamber is equal to or lower than a target value or the controller controls the gas supply such that the inert gas is supplied into the light source chamber when the processing chamber is open to an atmosphere.

Itsudo et al. (JP H06-020959, Itsudo hereinafter; English translation included with the previous Office Action) discloses a shutter disposed in the light source chamber so as to be located between the light source and the substrate (Figs. 1 and 2, page 4 of translation, shutter mechanism 17 with shutter 19 in light source chamber 10 is located between light source 8 and substrate 3), and the shutter is configured to be movable between a closed position where vacuum ultraviolet light from the light source does not reach the substrate and an open position where vacuum ultraviolet light from the light source passes through the substrate (Figs. 1 and 2, page 4 of translation, the shutter 19 of shutter mechanism 17 is closed to prevent light from the light source 8 from entering vacuum chamber 1 to illuminate substrate 3. The shutter 19 is opened to permit vacuum ultraviolet light from light source 8 to irradiate substrate 3). Itsudo does not teach or render obvious the controller controls the shutter such that the shutter is brought into the open position when an oxygen concentration in the processing chamber is equal to or lower than a target value or the controller controls the gas supply such that the inert gas is supplied into the light source chamber when the processing chamber is open to an atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882